Case 2:20-cv-00204-AWA-RJK Document 43 Filed 05/14/20 Page 1 of 5 PageID# 449



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

LIGHTHOUSE FELLOWSHIP CHURCH,                   )
                                                )
               Plaintiff,                       )   Civil Action No. 2:20-cv-00204-AWA-RJK
                                                )
       v.                                       )
                                                )
RALPH NORTHAM, GOVERNOR,                        )
                                                )
               Defendant.                       )


                  DEFENDANT’S NOTICE OF ISSUANCE OF
                   AMENDED EXECUTIVE ORDER 62 AND
            AMENDED ORDER OF PUBLIC HEALTH EMERGENCY FOUR

       Defendant submits this notice to alert the Court to the issuance of a new Executive Order

that bears on this case. Late this afternoon, the Governor issued Amended Executive Order 62

and Order of Public Health Emergency Four, Jurisdictions Temporarily Delayed from Entering

Phase One in Executive Order 61 and Permitted to Remain in Phase Zero (May 14, 2020)

(Amended EO 62) (attached as Exhibit 1).

       1.      EO 62 was originally issued two days ago—on Tuesday, May 12. In the original

order, the Governor, responding to requests from local officials in certain enumerated

jurisdictions in Northern Virginia, announced that those jurisdictions would “remain in Phase

Zero” until 11:59 p.m., May 28, 2020. Executive Order 62 and Order of Public Health

Emergency Four, Jurisdictions Temporarily Delayed from Entering Phase One in Executive

Order and Permitted to Remain in Phase Zero Northern Virginia Region, pp. 1, 5 (May 8, 2020)

(EO 62) (attached as Exhibit 2).

       2.      EO 62 largely restates—with certain wording changes—the restrictions originally

set forth in Executive Orders 53 and 55. As relevant here, EO 62 restates the temporary



                                                1
Case 2:20-cv-00204-AWA-RJK Document 43 Filed 05/14/20 Page 2 of 5 PageID# 450



gatherings restriction without the specific carve-out for “religious services” contained in

Executive Order 61. See Dkt. 37 & 37-1 (describing EO 61). Like EO 61, however, EO 62

defines the temporary gatherings restriction in terms that differ somewhat from those contained

in the earlier orders challenged in Lighthouse’s complaint and motion for a preliminary

injunction. Compare Dkt. 1-3 ¶ 1 (EO 53) and Dkt. 1-4 ¶ 3 (EO 55), with Amended EO 62 ¶ 8.

EO 62 provides:

       All public and private in-person gatherings of more than 10 individuals are
       prohibited. The presence of more than 10 individuals performing functions of
       their employment is not a “gathering.” A “gathering” includes, but is not limed to,
       parties, celebrations, or other social events, whether they occur indoors or
       outdoors. This restriction does not apply to the gathering of family members
       living in the same residence. “Family members” include blood relations, adopted,
       step, and foster relations, as well as all individuals residing in the same household.
       Family members are not required to maintain physical distancing while in their
       homes.

EO 62 ¶ 8; accord Amended EO 62 ¶ 8 (same).

       3.      Earlier today (Thursday, May 14), the Governor received a letter from the Board

of Supervisors (Board) of the County of Accomack (County), the political subdivision in which

Lighthouse is located. Letter from Board of Supervisors, County of Accomack to Governor

Ralph S. Northam (May 14, 2020) (Letter) (attached as Exhibit 3); see also Compl. ¶ 7 (Dkt. 1)

(describing Lighthouse as being located at “6329 Maddox Blvd., Chincoteague Island, Virginia,”

which is within the County of Accomack). In that letter, the Board emphasized that the County’s

“per capita positive cases are already extremely high when compared to other Virginia localities”

and thus “respectfully request[ed]” that the Governor “extend the Phase Zero restrictions

currently in place here until 11:59 p.m., Thursday, May 28.” Letter at 1.

       4.      This afternoon, the Governor issued Amended EO 62. Amended EO 62 notes that

two jurisdictions—the City of Richmond and the County of Accomack—had “requested to delay

implementation of Phase One.” Amended EO 62, p. 2. It observes that “[a]lthough Accomack’s


                                                 2
Case 2:20-cv-00204-AWA-RJK Document 43 Filed 05/14/20 Page 3 of 5 PageID# 451



population is .39% of the Commonwealth, its positive cases represent 2.14% of the statewide

totals,” that “the number of COVID-19 cases in the County of Accomack continues to increase,”

and that “[l]ocal health officials opine that the County of Accomack’s total positive cases could

increase by over fifty percent in a matter of days.” Id. Accordingly, “[a]fter considering . . . the

County of Accomack’s request[] and the relevant data,” the Governor announced that “the

County of Accomack, including all towns and political subdivisions contained therein” will

remain in Phase Zero through May 28, 2020. Id.

       5.      The entry of amended EO 62 impacts this litigation in several ways. First, as of

midnight tonight, the language of the temporary gatherings restriction will be somewhat—though

not, in Defendant’s view, materially—different from that of the original orders challenged in this

case. Compare Dkt. 1-3 ¶ 1 (EO 53) and Dkt. 1-4 ¶ 3 (EO 55), with Amended EO 62 ¶ 8. For

example, unlike paragraph 2 of EO 55, Amended EO 62’s statement of the temporary gatherings

restriction no longer references “religious” gatherings as such. This change directly impacts

Lighthouse’s argument (see Dkt. 3 at 6–7) that such a reference prevents the temporary

gatherings restriction from being neutral and generally applicable. But see Dkt. 36 at 19

(explaining why Lighthouse is wrong on that point).

       Second, in light of amended EO 62, the upcoming loosening of restrictions described in

Defendant’s Notice of Issuance of Executive Order 61 and Order of Public Health Emergency

Three (Dkt. 37) will not apply to Lighthouse’s members until Friday, May 28, 2020—two weeks

later than described in that Notice.

       6.      As the above demonstrates, the situation in Accomack County remains serious

and in flux. For that reason, and because Lighthouse’s appeal of this Court’s denial of a

preliminary injunction is still pending, Defendant respectfully reiterates its request (see Dkt. 42)




                                                  3
Case 2:20-cv-00204-AWA-RJK Document 43 Filed 05/14/20 Page 4 of 5 PageID# 452



that the Court stay the deadline to respond to the complaint, or, in the alternative, extend that

deadline by 21 days.

                                          *        *        *

       Defendant appreciates the Court’s patience with its multiple recent filings in this matter,

which have been necessitated by Defendant’s efforts to keep the Court apprised of pertinent

events in this rapidly unfolding situation.

                                       Respectfully submitted,


                                       RALPH NORTHAM

                                       By:      /s/ Toby J. Heytens
                                              Toby J. Heytens
                                              Counsel for Defendant


Mark R. Herring                                        Toby J. Heytens (VSB No. 90788)
  Attorney General                                       Solicitor General
Erin B. Ashwell (VSB No. 79538)                        Michelle S. Kallen (VSB No. 93286)
  Chief Deputy Attorney General                        Martine E. Cicconi (VSB No. 94542)
                                                         Deputy Solicitors General
Victoria N. Pearson (VSB No. 48648)
Samuel T. Towell (VSB No. 71512)                       Jessica Merry Samuels (VSB No. 89537)
  Deputy Attorneys General                                Assistant Solicitor General
Jacqueline C. Hedblom (VSB No. 68234)                  Zachary R. Glubiak (VSB No. 93984)
  Assistant Attorney General                             John Marshall Fellow
                                                       Office of the Attorney General
                                                       202 North Ninth Street
                                                       Richmond, Virginia 23219
                                                       (804) 786-7240 – Telephone
                                                       (804) 371-0200 – Facsimile
                                                       solicitorgeneral@oag.state.va.us




                                                   4
Case 2:20-cv-00204-AWA-RJK Document 43 Filed 05/14/20 Page 5 of 5 PageID# 453



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2020, a true and accurate copy of this paper was filed

electronically with the Court’s CM/ECF system, which will then send a notification of such

filing to the parties.


                                      By:    /s/ Toby J. Heytens
                                            Toby J. Heytens




                                                 5
